DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. it is noted that, the features “restricting the supply of the one or more higher level layers to one or more higher level layers …” is not clear as to what applicant refers to, it is confusing and unclear, and therefore consider as vague and indefinite. For the purpose of art rejection, examiner interprets the above limitation, as to, transmission of upper/enhancement layers is being done based on the network condition/capability, e.g., bandwidth requirement.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1–6,8-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grantcharov et al. (US 2021/0076966) in view of Xue et al. (US 2017/0359586) and Nakagami (US 2017/0118466).
	Regarding claim 1, Grantcharov teaches a medical telepresence system comprising; an interface to receive a plurality of data feeds from a live medical procedure, at least one data feed comprising a video signal capturing the live medical procedure (e.g., fig. 1, abstract, paragraphs 0005,0029,0038-0039,0042,0052), a hierarchical encoder to encode the plurality of data feeds using a first tier-based hierarchical data coding scheme (e.g., figs. 1, 18-19, paragraph 0175) wherein encoded data from the hierarchical encoder is decodable by a first set of computing devices for viewing (e.g., figs. 1, 10b).
	Grantcharov (e.g., figs. 1, 10a-10b, paragraph 0235) teaches computing devices being communicatively coupled using network connection; but is silent in regards to transcoder to convert from the first tier-based hierarchical data coding scheme to a second tier-based hierarchical data coding scheme, wherein encoded data from the transcoder is receivable by a second set of computing devices for viewing, the second set of computing devices being communicatively coupled to the transcoder using a second network connection, the second network connection being of a lower quality than the first network connection.
	Xue in the same field of representation of live video/media content to a resolution of a destination display (e.g., figs. 1-5 and 8, abstract, paragraphs 0014,0016,0019-0024,0039) teaches transcoder to convert from the first tier-based hierarchical data coding scheme to a second tier-based 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the video encoding system/approach, as thought by ‘966, and using the Xue’s video coding techniques, in order to make the system compatible with resource-limited devices/display, as suggested by the reference. Furthermore;
	The combination of Grantcharov and Xue is silent in regards to the claimed, a recorder to store the output of the hierarchical encoder as a set of tier-based files for later retrieval, wherein each of the set of tier-based files represent different levels of quality.
However, Xue (e.g., storage as shown in fig. 1, paragraphs 0018,0020) teaches the decoder may decode coded video data that is input to it, either through one of the transceivers or from storage. For example, in media streaming applications, the decoder may decode coded video data that is presented to it from a media server; and Nakagami teaches storage device to store encoded data with different level of quality (e.g., paragraphs 0436-0439,0459).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Nakagami, into the transcoding system of Xue, to store the scalable encoded data with different resolution in the storage unit for later retrieval, as suggested by the reference.
Regarding claim 2, the combination of Grantcharov and Xue teach the medical telepresence system of claim 1, wherein the encoded data from the hierarchical encoder comprises multiple encoded layers that enable one or more of panning, zooming, and region of interest selection by one or more of 
Regarding claim 3, the combination of Grantcharov and Xue teach the medical telepresence system of claim 2, wherein a base layer in a corresponding one of the first and second tier-based hierarchical data coding schemes is transmitted to all of the first and second set of computing devices and wherein data for one or more higher level layers in the corresponding one of the first and second tier-based hierarchical data coding schemes is only supplied for a region of interest that is less than a full field of view (Xue; abstract, paragraphs 0014-0015,0023).
Regarding claim 4, Grantcharov teaches the medical telepresence system of claim 1, wherein the plurality of data feeds comprise a plurality of video signals (e.g., figs. 1 and 3, paragraphs 0047,0074 of ‘966), but is silent in regards to the claimed, wherein at least a base layer for each of the plurality of video signals in a corresponding one of the first and second tier-based hierarchical data coding schemes is transmitted to all of the first and second set of computing devices and wherein one or more higher level layers for each of the plurality of video signals in the corresponding one of the first and second tier-based hierarchical data coding schemes are selectively supplied to the first and second set of computing devices based on viewing configurations on the devices.
Xue in the same field of video coding techniques (e.g., figs. 1-5, abstract, paragraphs 0014-
0017,0023), teaches the above subject matter, wherein at least a base layer for each of the plurality of video signals in a corresponding one of the first and second tier-based hierarchical data coding schemes is transmitted to all of the first and second set of computing devices and wherein one or more higher level layers for each of the plurality of video signals in the corresponding one of the first and second tier-based hierarchical data coding schemes are selectively supplied to the first and second set of computing devices based on viewing configurations on the devices.

Regarding claim 5, the combination of Grantcharov and Xue teach the medical telepresence system of claim 1, wherein the first set of computing devices comprises a desktop computing device communicatively coupled via a local area network (e.g., fig. 1, paragraphs 0002,0016) and the second set of computing devices comprises a mobile computing device communicatively coupled via a wide area network (e.g., fig. 1, paragraph 0016).
Regarding claim 6, the combination of Grantcharov and Xue teach the medical telepresence system of claim 1, wherein the plurality of data feeds comprises, in addition to one or more video signals, one or more of; medical images relating to a region associated the live medical procedure, and computer models relating to a region associated the live medical procedure (e.g., figs. 7-8,13 and 16, paragraphs 0026-0028,0340 of ‘966).
Regarding claim 8, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1. As for the additional limitation, selecting encoded data (please see, fig. 4, paragraphs 0030-0032,0039,0043,0045 of Xue).
Regarding claim 9, the combination of Grantcharov and Xue teach the method of claim 8,
comprising; supplying a base layer of the encoded data for decoding and viewing using the computing
device (please refer to claim 1), receiving a request to view a region of interest in one or the plurality of data feed, transmitting encoded data for one or more higher level layers to the computing device in response to the request, the encoded data being associated with the region of interest and allowing the decoding and viewing of a spatial area that is less that a full field of view (e.g., paragraph 0004-0005, 0009,0011,0013-0014,0106 of ‘966, also fig. 4, abstract, paragraphs 0031,0046 of Xue).

	Regarding claim 11, the combination of Grantcharov and Xue teach the method of claim 10, including receive coded video over bandwidth-constrained communication links, and coding system that codes video data in a manner that uses communication bandwidth effectively, including base and enhancement layers coding, (e.g., figs. 1-5 of Xue, paragraphs 0003-0004,0017). the combination is silent to explicitly indicate, detecting network conditions for the computing device, and restricting the supply of the one or more higher level layers to one or more higher level layers for a single viewed data feed.
	However, examiner take official notice, to indicate that the above feature is well known and used in the conventional prior art of scalable video transmission, Such as Pan et al. (US 2019/0215133, paragraphs 0003-0004), and also Xie et al. (US 2017/0026653, paragraph 0002), indicating selection/transmission of the video layer is based on the network capability/bandwidth/condition.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for proper transmission of the video.
	Regarding claim 12, the combination of Grantcharov and Xue teach the method of claim 8, wherein the plurality of data feeds comprises, in addition to one or more video signals, one or more of; medical images relating to a region associated the live medical procedure, and computer models relating to a region associated the live medical procedure (please refer to claim 6 above).

	Regarding claim 15, the limitations claimed are substantially similar to claim 8 above, and has been addressed in the above claim.
Allowable Subject Matter
6.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest, a medical telepresence system, wherein the first tier-based hierarchical data coding scheme is SMPTE VC-6 and the second tier-based hierarchical data coding scheme is MPEG-5, Part-2, LCEVC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482